DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed November 20, 2020. The following rejections are overcome:
Claim(s) 1, 2, 5, 6 & 7-8 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by TAKADA U.S. Pub. 2016/0099447.
Claims 3 & 4 under 35 U.S.C. 103 as being unpatentable over TAKADA U.S. Pub. 2016/0099447 in view of WATANABE et al. U.S. Pub. 2013/0244116.
Claims 1-2, 4-7 are newly rejected as necessitated by amendment as follows:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKADA U.S. Pub. 2016/0099447 in view of WATANABE et al. U.S. Pub. 2013/0244116.
With respect to claim 1, TAKADA teaches an energy storage device electrode  (battery 10; Fig. 1) comprising: a conductive electrode substrate including a main body (current collector layer; [0046]) and at least one plate- shaped tab (tabs 21; Fig. 1); and an insulating layer (40; Fig. 1) coating a surface and a side surface of a base end of the tab (the insulating 40 is a tab sealant disposed to cover the base of the outer periphery of tab 21; [0045]).  

    PNG
    media_image1.png
    397
    533
    media_image1.png
    Greyscale


With respect to claim 2, an average thickness of the insulating layer coating the side surface of the tab is larger than an average thickness of the insulating layer coating the surface of the tab (the thickness of the side surface at 40 is equal to the thickness of the combination of the top and bottom surface layers; Fig. 4).

    PNG
    media_image2.png
    352
    465
    media_image2.png
    Greyscale

With respect to claim 5,   the energy storage device electrode is a positive electrode [0046].  With respect to claim 6, the electrode is employed in an energy storage device comprising the energy storage device (Fig. 1).  With respect to claim 7, method for manufacturing an energy storage device electrode, the method comprising: preparing a conductive electrode substrate including a main body (current collector layer; [0046]) and at least one plate-shaped tab; and forming an insulating layer coating a surface and a side surface of a base end of the tab (the insulating 40 is a tab sealant disposed to cover the base of the outer periphery of tab 21; [0045]).  With respect to claim 8, the insulating layer is formed by dry coating (tab sealing is formed vie dry lamination; [0082]).
However, the reference does not expressly disclose: the insulating layer containing an insulating particle and a binder (claim 1); an electrode mixture layer laminated on a surface of the main body, wherein the average thickness of the insulating layer coating the surface of the tab is less than or equal to an average height from the surface of the main body to a surface of the electrode mixture layer (claim 4).
claim 1); an electrode mixture layer laminated on a surface of the main body (cathode is a mixture layer coated on the current collector; [0079]).
TAKADA and WATANABE are analogous art from the same field of endeavor, namely fabricating electrodes with tabs an insulative adhesive on the base.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the insulating particle and binder of WATANABE in the insulating layer of TAKADA, in order to increase adhesion between the tab and electrode. 
With respect to the average thickness of the insulating layer coating 
the surface of the tab being less than or equal to an average height from the surface of the main body to a surface of the electrode mixture layer (claim 4), it would have been obvious in the electrode of TAKADA in view of  WATANABE in order to minimize the size of the tab insulative thickness as minimizing said  thickness lowers stack weight, volume, and cost of materials.  Furthermore, since such a modification would have involved a mere change in size of the insulative coating component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  



Response to Arguments
	Applicant asserts that TAKADA, U.S. Pub. 2016/0099447, does not anticipate the instant claims because the reference is silent to the insulating layer containing an insulating particle and binder. This assertion is correct and the previously pending rejection is overcome. However, Applicant asserts that WATANABE does not cure the deficiencies of TAKADA, because although the reference teaches a binder and insulating particles (an adhesive resin [0051] and inorganic particles [0058]), the insulating layer is porous. More specifically, WATANABE encourages porosity to ensure permeability of the electrolyte solution, and thus the material would not provide an appropriate seal for the tab. This assertion is not persuasive as WATANABE was relied upon only to show the conventionality of mixing binders and insulating particles. The skilled artisan would not make a porous seal around electrode tabs, as the pores would be incapable of sealing. WATANABE teaches that the adhesive coats the electrode, and thus must be porous in order for the electrode to contact the electrolyte for ion transfer. This however does not deter the skilled artisan from employing the adhesive materials and making adjustments at different areas of the battery. The skilled artisan recognizes that sealant materials for the periphery of the battery cannot be porous.  For example, TAKADA teaches that the tab sealant is made from multiple layers, including polypropylene. See Example 1. Polypropylene is a well known resin for porous separators, and are made porous for electrolyte transmission. Employment of polypropylene as part of a sealant in other areas of the battery do not require employing the pores. Stated differently, WATANABE was relied upon to show the conventionality of mixing those insulating particles and binders to form insulating layers. Employing said prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Selecting known materials as sealing base is prima facie obvious and the skilled artisan would not form pores on the outer surface of the seal, in an effort to obviate electrolyte leakage. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722